Citation Nr: 1517623	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-48 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for January 2015.  However, the Veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2014).

Regarding the Veteran's representation, the Board acknowledges that a November 2011 power of attorney recognizes an agent from Alpha Veterans Disability Advocates as the Veteran's representative.  However, in October 2014, the Veteran submitted a VA Form 21-22 appointing Disabled American Veterans as his representative.  Unless specifically noted otherwise, receipt of a new power    of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2014).  Therefore, the November 2011 power of attorney has been revoked, and the Board recognizes Disabled American Veterans as the Veteran's current representative.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is still pending at the RO and has not yet been certified to the Board.  Such issue will be the subject of a later decision, if necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran is seeking service connection for a current diagnosis of sleep apnea, which he states began during active duty service.  Service treatment records document his description of being a "light sleeper" and of having frequent trouble sleeping on several in-service medical history reports beginning in approximately 1981.  His ex-wife has submitted a statement indicating that he first experienced snoring, jerking, and shaking episodes that awoke him from sleep after he returned from active duty service in the Republic of Vietnam in the late 1970s.  Based on the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding his claim for an increased rating for a cervical spine disability, the Veteran last received a VA spine examination in February 2008.  As the current status of his condition is unclear, the Board finds that an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who have treated him for his sleep apnea and cervical spine disability since 2007.  After securing any necessary releases, request any identified records that are not duplicates of those already contained in the claims file.    If any requested records are not available, the Veteran  and his representative should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the severity of his service-connected cervical spine disability.  The claims file should be made available to and be reviewed by the examiner.  All tests and studies deemed necessary should be conducted, including range of motion testing.

3.  Schedule the Veteran for a VA sleep apnea examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea arose in service or is otherwise related to service.  In rendering the opinion, the examiner should discuss the significance of the Veteran's in-service reports of being a light sleeper and of having frequent trouble sleeping, and of his ex-wife's description of the Veteran's pattern of waking up after snoring, jerking, and shaking, beginning in the late 1970s.  The rationale for any opinion expressed should be set forth.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




